Wood, J., (dissenting). The rule by which to determine the correctness of- a single instruction, or the charge of a trial court as a whole, is announced in the opinion as follows: “An instruction which ignores a material issue in the case, about which the evidence is conflicting, and allows the jury to find a verdict without considering that issue, is misleading and prejudicial, even though another instruction which correctly presents that issue is found in other parts of the charge. Where the instructions are thus conflicting, it is impossible for an appellate court to tell which of them the jury followed, and such an error calls for a reversal. Separate and disconnected instructions, each complete in itself and irreconcilable with each other, cannot be read together so as to modify each other and present a harmonious whole.” ' Applying this rule, which is undoubtedly sound, to the instructions given in the case at bar, it is impossible to escape the conclusion that prayer number four, granted by the court at the request of appellee, is erroneous, misleading and prejudicial. That prayer is as follows: “The jury are instructed that if you believe from the greater weight of testimony in this case that the plaintiff, while working as a bralceman for the defendant company, was injured by either falling or slipping from one of the defendant’s cars, or a car hauled by the defendant, and that such fall or slipping was caused by an iron step being loosened at one end, and that such iron step was not properly fastened at both ends, and that the condition of said step was known to said defendant railroad company, or might have been known by a reasonably careful inspection of the same before the injury, then you may find for the plaintiff.” A material issue in the case was the contributory negligence of appellee. It was one of the defenses, and it is conceded that under the evidence it was a question for the jury. The above instruction completely “ignores that issue” and “allows the jury to find for the plaintiff without considering it.” A specific objection was made to it at the time, “because it directed a verdict for the plaintiff upon finding the hypothetical facts stated in the complaint, ignoring the proposition of contributory negligence.” If the attention of the court had not thus been specifically directed to the error, we could have excused and Overlooked it, as we did recently in the case of Ark. Mid. Rd. Co. v. Rambo, 90 Ark. 108. See also St. Louis, I. M. & S. Ry. Co. v. Carter, post p. 589. In the case of Ark. Mid. Ry. Co. v. Rambo, supra, speaking of such an omission in an instruction, we said: "It can not be doubted that, if the attention of the trial judge had been called to the fact that the qualification in this respect had been left out of the instruction now under discussion, he would have corrected it. No such request was made, and only a formal general objection was made to the instruction. We think it was the duty of counsel to have made a specific objection.” Nothing like that can be said in this case. Here a specific objection was made, and in my opinion the refusal of the court to have the instruction so amended as to recognize the defense of contributory negligence permitted the appellee to recover upon the facts stated in the instruction, notwithstanding he may have been guilty of contributory negligence. True, in other instructions the court correctly charged the jury as to contributory negligence. But the failure of the trial judge to have instruction number four corrected in the particular indicated after his attention was called specifically to t’he defect showed that he was willing to give instructions that were in irreconcilable conflict. For instruction number four was' a complete proposition of law, stating the facts which, if found in favor of appellee, would entitle him to a verdict. If the court would not require the instruction to be amended when its attention was specifically called to the defect, what warrant have we for saying that .the court would not have permitted the attorney for the appellee to argue that this instruction meant just what it said? The most prejudicial effects could be created in argument by such imperfect and misleading instructions. The jury had no certain guide, and the court refused to give one. Where instructions are numbered separately and stand out as independent propositions, the juxtaposition of the numbers of certain instructions on a particular subject as they appear in the transcript here can make no difference. They might not have been thus presented to the jury in argument. Who can tell how few or how many instructions the attorneys dwelt upon in their argument, or in what order they presented them? In the closing argument it would have been the most natural thing, in view of the ruling of the court, for the attorney for the appellee to have singled out instruction number four, which ignored the defense of contributory negligence, and to have told the jury to find for the appellee if they found certain facts stated therein to be true. To prevent just such undue advantages as here indicated, the charge of the court as a whole should be made harmonious. There is nothing in this record to indicate that the court even told the jury that they must consider all of the instructions together as the law of the case. It seems to me that the instructions must fall under the condemnation of the cases of our own court cited in the opinion, and these oases are but in line with the authorities generally. 2 Thompson on Trials, § 2328; 1 Brickwood’s Sackett on Instructions, § 173; 1 Blashfield, Instructions to Juries, § 104; Adams v. Roberts, 2 How. 486, 496; Russ v. Beck, 24 Ala. 651, 662; Swope v. Schafer (Ky.) 4 S. W. 300; Chappell v. Allen, 38 N. W. 213, 222; Raysdon v. Trumbo, 52 Mo. 35, 38; Maxwell v. H. & St. J. Ry. Co., 85 Mo. 96; Cornelius v. Burford (Me.), 91 Am. Dec. 309; Miller v. McKinney, 45 Ill. App. 447, cited by appellant; The cause should be remanded, and a trial had upon correct instructions. Prayer number four in the form presented should not have been granted.